PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,480,363
Issue Date: 9 Jul 2013
Application No. 12/685,503
Filing or 371(c) Date: 11 Jan 2010
Attorney Docket No. 6622081

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.378(b), filed July 26, 2021, to accept the unintentionally delayed payment of the 3 ½ and 7 ½ year maintenance fees for the above-identified patent. 

The petition under 37 CFR 1.378(b) is DISMISSED.

Any request for reconsideration under 37 CFR 1.378(d) may be filed within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. This is not a final agency action within the meaning of 5 U.S.C. 704.

Maintenance fees as set forth in §§ 1.20(e)  through (g)  are required to be paid in all patents based on applications filed on or after December 12, 1980, except as noted in paragraph (b) of 37 CFR 1.362, to maintain a patent in force beyond 4, 8 and 12 years after the date of grant. 37 CFR 1.362(d) and (e) set forth the time periods when the maintenance fees for a utility patent can be paid without surcharge and with surcharge, respectively. 

The patent issued July 9, 2013. The 3 ½ year maintenance could have been paid with a surcharge as late as Monday, July 10, 2017. No timely 3 ½ year maintenance fee being filed, the patent became expired.

A petition may be filed to accept the unintentionally delayed payment of a maintenance fee in the event that a maintenance fee is not timely paid. A petition to accept the unintentionally delayed payment of a maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) must be accompanied by: (1) a statement that the delay was unintentional; (2) payment of the appropriate maintenance fee, unless previously submitted; and (3) payment of the petition fee set forth in 37 CFR 1.17(m). Where there is a question as to whether the delay in payment of the maintenance fee under 35 U.S.C. 41(c) and 37 CFR 1.378(b) was unintentional, the Director may require additional information. This change went into effect on December 18, 2013, the effective date of the Patent Law Treaties Implementation Act, and applies to this petition. 

This petition does not satisfy (1) and (3) above.

With respect to item (1): The petition does not satisfy 1.378(b)(3). Petitioner has submitted the required statement of unintentional delay. However, this petition was filed more than two years after the patent expired for nonpayment of the 3 ½ year maintenance fee.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment was unintentional where the petition to accept such maintenance fee payment was filed more than two years after the date the patent expired for nonpayment. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the payment of the maintenance fee until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 41(c)(1) and 37 CFR 1.378 rests with the petitioner. 

The first period of delay is the delay in payment of the maintenance fee that resulted in the expiration of this patent. It appears patentee is asserting that he believed the patent was in force and everything was fine. Travel and a preoccupation with other matters contributed to his failure to pay the maintenance fee when it was due.  The Office finds the explanation of the first period of delay is acceptable.

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.378(b). Without knowing the date the patent’s expiration was discovered, it is not possible to determine whether patentee was diligent in pursuing reinstatement.  Petitioner states he discovered the expiration of the patent “last year”. Approximately what date was the expiration discovered?   The initial petition was filed on May 21, 2021. Please explain the delay between the date the expiration was discovered and the date the initial petition was filed.

The third period of delay petitioner is the delay in filing a grantable petition pursuant to 37 CFR 1.378(b). This period of delay is relevant when there is a lengthy period of time between when a renewed petition is filed relative to when a decision on petition was mailed. As long as the next renewed petition is promptly filed, the third period of delay will not be an issue.

With respect to (3) above: Petitioner must pay a second petition fee for the late payment of the 
7 ½ year maintenance fee. As explained in the June 29, 2021 decision on petition:

Please note that the last day to pay the 7 ½ year maintenance fee is July 9, 2021. Petitioner paid the $940 7 ½ year maintenance fee with the present petition. However, a $125 surcharge for late payment of the 7 ½ year maintenance fee is also due. This fee is assessed from the day after the 7 ½ year fee came due (January 12, 2021) until the last possible date for timely payment (July 9, 2021). The 7 ½ year fee was submitted on May 24, 2021, which was within this surcharge period. Therefore, the $125 surcharge must be paid before July 9, 2021 to make the 7 ½ year fee timely paid.

A check for $165 was received in the Office on July 26, 2021, after the July 9, 2021 deadline to submit the $125 surcharge, which would have made the 7 ½ year fee timely submitted. Since petitioner missed the July 9, 2021 deadline to pay the surcharge, the 7 ½ year maintenance fee was not timely paid. Thus, a second petition fee of $525 is now required. The $165 submitted on July 26, 2021 was filed beyond the grace period for timely payment of the 7 ½ year maintenance fee. Therefore, the $165 is subject to refund and may be applied toward the balance due for the second petition fee. The amount due is $360 ($525-$165).

Petitioner is encouraged to file a renewed petition under 37 CFR 1.378(b), an explanation of the second period of delay, and the $360 balance on the petition fee due for paying the 7 ½ year maintenance fee late.

Further correspondence with respect to this decision should be delivered through one of the following mediums:

By mail:	Mail Stop PETITIONS 
Commissioner for Patents 
Post Office Box 1450 
Alexandria, VA 22313-1450

By hand:	Customer Service Window
Mail Stop Petitions, Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

By fax: 	(571)273-8300 
ATTN: Office of Petitions

Registered users may file via EFS-Web

Any questions concerning this decision may be directed to the undersigned at (571) 272-3230.

/SHIRENE W BRANTLEY/Attorney Advisor, OPET